      Case 7:17-cv-00720-NSR-JCM Document 33 Filed 10/03/18 Page 1 of 1
                                         Law Offices Of
                                    LEE NUWESRA
                                  One Grand Central Place
                               60 East 42nd Street, Suite 1132
                                   New York, N.Y. 10165
                                                 ____________

                                          TEL: (212) 370-8707
                                         *FAX: (212) 370-8708
                                    *SERVICE BY FAX OR EMAIL NOT ACCEPTED



Via ECF

October 3, 2018

Honorable Judith C. McCarthy
United States District Judge
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

                       Re:     Parks v. Sancia Healthcare, Inc., et al.
                               17 Civ. 720 (NSR) (JCM)

Dear Judge McCarthy:

        As your Honor is aware, the undersigned Sole Practitioner represents Plaintiff in the above
referenced matter. As the Court is also aware, Defendants in this case have not abided by numerous
Orders issued by Your Honor. Specifically, they failed to appear or respond to this Court’s mandates,
in contravention of the instant Court’s Orders of 8-25-2017 (Document No. 25), 1-18-2018 (Doc.
No. 30), and 2-7-2018 (Doc. No. 31).

        Based on the foregoing Plaintiff Michele Park, respectfully requests that Your Honor Strike
Defendants’ Answer, so that Plaintiff can renew her Default Judgment Application to District Court
Judge, the Honorable Judge Roman.

       Should Your Honor require any additional information, the undersigned can be readily
reached on my Cell #: (845) 553-3238.

       We thank the Court for its attention to this matter.

                                                             Respectfully Submitted,

                                                                   /s/
                                                             Lee Nuwesra, Esq.

LN:an
cc:   Sancia Healthcare, Inc. et al (Via Mail W/Cert.) to last known address:
      20 Church Street
      White Plains, N.Y. 10601
